DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 2-4, 6, 8 and 12 in the Amendment filed March 29, 2022 have been received and considered by Examiner.
Election/Restrictions
Applicant’s election without traverse of species (i) (delaminator layer between at least two adjacent layers of extrudate) in the reply filed on March 29, 2022 is acknowledged.

Examiner notes that Applicant appears to identify claims 1, 7 and 9-11 as not encompassing the elected species (i), by withdrawing claims 1, 7 and 9-11 (see page 5 of Election filed on March 29, 2022 and status identifier “[Withdrawn]” of claims 1, 7 and 9-11 in claim set dated March 29, 2022). Examiner disagrees, and finds that claims 1, 7 and 9-11 also encompass the elected species (i). All of claims 1-20 encompass elected species (i).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claims 11 and 16, the recitation “the layers of extrudate are tapered” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, because the layers of extrudate themselves of Applicant as disclosed in Applicant’s specification do not appear to be tapered, but the panels formed from the layers of extrudate are tapered. Note that Applicant’s specification repeatedly uses the word “tapered” in conjunction with “panel”, and not with “layers of extrudate” (see, for example, paragraphs 0004, 0076, 0162, 0164, 0170, 0171 and 0175). Examiner notes that the recitation “the layers of extrudate are tapered” literally requires that each layer of extrudate is tapered, whereas it appears that the disclosed structure is that each panel is tapered.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 7, it is unclear how a “seamless sheet” can comprise “micron seams”: since “micro seams” are seams, a sheet that comprises “micro seams” is not seamless. Since “seamless” is recited in claim 7, it is not clear that Applicant intends to recite any form of seam in claim 7. Please clarify whether or not Applicant intends to require a seamless sheet or not in claim 7. 

Claim 18 recites the limitation "the seamless sheet of extrudate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 does not recite a “seamless sheet” or a sheet.

Additionally, in regard to claim 18, it is not clear whether or not Applicant intends to limit the coextruded extrudate of claim 13 to a seamless coextruded extrudate, because claim 13 does not recite seamless, and claim 18 recites “the seamless sheet”, which lacks antecedent basis. Please clarify whether or not Applicant intends to require a seamless coextruded extrudate (or sheet) in claim 18.

Additionally, in regard to claim 18, it is unclear how a “seamless sheet” can comprise “micron seams”: since “micro seams” are seams, a sheet that comprises “micro seams” is not seamless. Since “seamless” is recited in claim 18, it is not clear that Applicant intends to recite any form of seam in claim 18. Please clarify whether or not Applicant intends to require a seamless sheet or not in claim 18. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9, 10, 13-15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 6 of U.S. Patent No. 10,759,136.
Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claims 1 and 13, independent claims 1 and 13 of the instant application encompasses claim 1 of U.S. Patent No. 10,759,136 (US ‘136). In specific regard to the recitation “seamless” of claim 1, the coextruded sheet of the claims of US ‘136 does not have any seams.

In regard to claim 2, claim 2 corresponds to claim 2 of US ‘136.

In regard to claim 3, claim 3 corresponds to claim 5 of US ‘136.

In regard to claims 4 and 5, claim 6 of US ‘136 teaches that the extrudate layers partially delaminate from each other to form a balloon envelope cavity (partially, because claim 6 recites that the extrudate layers are permanently bonded to each other at portions and that the extrudate layers can delaminate from one another along one or more non-permanently bonded adjacent portions to form a balloon envelope cavity). Additionally and/or alternatively, since the “delaminator” is present in the balloon of claim 1 (and claim 6) of US ‘136, one of ordinary skill in the art would have expected that the extrudate layers that have the delaminator layer between them would partially delaminate upon inflation of the balloon. 
Note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.
And mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 6, claim 6 corresponds to claim 5 of US ‘136. Although claim 5 of US ‘136 (or claim 1 of US ‘136) does not recite that the glass is flexible glass, one of ordinary skill in the art would have recognized that the glass of the extrudate would have to be flexible for the balloon to function as a balloon (balloons are of flexible material). Note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.
In regard to claim 9, since claim 1 of US ‘136 recites three layers of extrudate, assuming the first and second layers of extrudate are the outermost and middle layers, the first and second layers of extrudate correspond to the claimed first balloon envelope, and the third layer of extrudate corresponds to the claimed second balloon envelope.

In regard to claim 10, claim 10 corresponds to claim 3 of US ‘136.

In regard to claim 14, claim 14 corresponds to claim 1 of US ‘136.

In regard to claim 15, claim 15 corresponds to claim 3 of US ‘136.

In regard to claim 17, claim 17 corresponds to claim 5 of US ‘136. Although claim 5 of US ‘136 (or claim 1 of US ‘136) does not recite that the glass is flexible glass, one of ordinary skill in the art would have recognized that the glass of the extrudate would have to be flexible for the balloon to function as a balloon (balloons are of flexible material). Note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

In regard to claim 20, since claim 1 of US ‘136 recites three layers of extrudate, assuming the first and second layers of extrudate are the outermost and middle layers, the first and second layers of extrudate correspond to the claimed first balloon envelope, and the third layer of extrudate corresponds to the claimed second balloon envelope.

Claims 8, 9, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,759,136 (US ‘136) in view of Rand (USPN 4,877,205).
	In regard to claims 8 and 19, claim 1 of US ‘136 teaches the high-altitude balloon as discussed above in regard to claims 1 and 13.
	The claims of US ‘136 do not explicitly teach that the high-altitude balloon (or the layers of the extrudate that form the high-altitude balloon) have lobes.
Rand, however, disclose a high-altitude balloon that has lobes (col. 3, lines 60-65 and Fig. 1) (gores 12 are lobes; note that Applicant’s lobes, for example, shown in Fig. 13, are the same structural feature as gores 12 of Rand), and Rand teaches that this is a typical structure for a high-altitude balloon (col. 3, lines 62-63, “… typical balloon having many gores”). Therefore, since Rand establish that the gore structure shown in Fig. 1 of Rand is a well known structure for high-altitude balloons, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the high-altitude balloon of claim 1 of US ‘136 such that it has the gore structure of the high-altitude balloon taught by Rand (that is, such that the extrudate of the balloon of US ‘136 is formed such that it is shaped such that it has multiple gores/lobes).

In regard to claims 11 and 16, claim 1 of US ‘136 teaches the high-altitude balloon as discussed above in regard to claims 1 and 13.
	The claims of US ‘136 do not explicitly teach that the high-altitude balloon has tapered lobes/panels (or the layers of the extrudate that form the high-altitude balloon are formed into tapered panels [see 35 U.S.C. 112(a) rejection made of record above]). Note that Applicant’s specification repeatedly uses the word “tapered” in conjunction with “panel”, and not with “layers of extrudate” (see 35 U.S.C. 112(a) rejection made of record above).
Rand, however, disclose a high-altitude balloon that has tapered lobes (col. 3, lines 60-65 and Fig. 1) (gores 12 are lobes; note that Applicant’s lobes, for example, shown in Fig. 13, are the same structural feature as gores 12 of Rand), and Rand teaches that this is a typical structure for a high-altitude balloon (col. 3, lines 62-63, “… typical balloon having many gores”). Therefore, since Rand establish that the gore structure (tapered lobe/gore structure) shown in Fig. 1 of Rand is a well known structure for high-altitude balloons, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the high-altitude balloon of claim 1 of US ‘136 such that it has the tapered gore structure (tapered lobe/gore structure) of the high-altitude balloon taught by Rand (that is, such that the extrudate of the balloon of US ‘136 is formed such that it is shaped such that it has multiple tapered gores/lobes).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,759,136 (US ‘136) in view of Heppe (US 2013/0126675).
Claim 1 of US ‘136 teaches the high-altitude balloon as discussed above in regard to claim 13.
The claims of US ‘136 do not specifically teach that any layer of extrudate (or all of the layers of extrudate) comprise/ssub-layers. 
Heppe, however, discloses a stratospheric balloon / airship (see, for example, paragraphs 0020 and 0021) that is formed of a multilayer hull that holds lifting gas to lift the balloon / airship (paragraphs 0025 and 0026), where one or more of the layers of the multilayer structure may comprise sub-layers that perform functions such as that of providing an enhanced gas barrier or infrared reflection (see, for example, paragraph 0027). Therefore, since Heppe establish that it is well known for the hulls of stratospheric (high-altitude) balloons / airships to be formed of multilayer structures that may comprise sub-layers, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the high-altitude balloon of claim 1 of US ‘136 such that it has at least one layer that is formed of at least one sublayer that achieves a function such as providing an enhanced gas barrier or infrared reflection, as taught by Heppe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788